Title: To James Madison from Josef Yznardy, 14 October 1808
From: Yznardy, Josef
To: Madison, James



Duplicate
Sir
Cadiz 14th. October 1808.

At last I am returned from Sevilla after spending my time, being sorry to say to no effect, alltho’ I used the best of my endeavors to persuade the Supreme Junta the unfounded motives for not liberating the Vessels & Cargoes of the Vessels carried in to Algeziras & Ceuta, which will appear by the Copies of my offices on the subject, which I transmit’d to Mr. Erving after the communication was opened, with the view that applications should be made to the Junta central organized & compleatly established at Aranjuez; & as Mr. Erving no doubt has acquainted you with the particulars I will not molest you with repetition.
This Bay is full of English Vessels, but trade very dull, as such a Scarcety of Cash was never Known in this Country; all the troops that are orginized in number 100 thousand are marching for Castilla, the same number for Biscaya, & about 80 thousand for Cataluña; many Expeditions have sailed from this Port & many are preparing for the Spanish Colonies.
This moment Mr. Meade has presented himself with the Power of attorney from the house of Port & Grannell of New York to sue me for the ment of the $1201 65/ 100 belonging to the nett pds. of the Ship Eliza mentioned to you in the foregoing triplicate, which I did not pay, as I consider that you have been pleased to order the same to be paid as inserted in the expenditures &ca. before mentioned; which I hope in your rectitude such  has been given to acquit the same; as I have no other method of reimbursing myself of my expences &ca. & assistance to so many Seamen in distress; and if it has not been paid, I request you will order it should be tted as I have passed the same to my debit of my Acct. with that Governmt.  With due respect & esteem I have the honor to be Sir, Your most obt. Servant

Josef Yznardy

